Opinion by
Judge Palladino,
Lazzari Motors, Inc., James D. Hamilton and Phyllis Hamilton (Appellants) appeal from an order of the Court of Common Pleas of Allegheny County which granted the motion for judgment on the pleadings of the Commonwealth of Pennsylvania, Department of Transportation, based upon the defense of sovereign immunity. We affirm.
The Appellants raise the same issues which were presented below and that the Court of Common Pleas addressed and resolved. We have carefully reviewed the record in the case, the relevant constitutional and statuory provisions, and the case law, and we affirm on the comprehensive and able opinion of Judge Marion K. Finkelhor.
Accordingly, we enter the following
Order
And Now, December 23, 1981, the order of the Court of Common Pleas of Allegheny County, docketed to Civil Action — Law No. GD 80-18293, dated January 12, 1981, granting Defendant’s motion for judgment on the pleadings, is affirmed.